DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The present application is a continuation application of U.S. patent application Ser. No. 15/997,335 filed Jun. 6, 2018, now U.S. Pat. No. 10,952,760, which is a continuation application of U.S. patent application Ser. No. 14/986,357 filed Dec. 31, 2015, now U.S. Pat. No. 10,034,680, which is a continuation application of U.S. patent application Ser. No. 13/823,060 filed Mar. 13, 2013, now U.S. Pat. No. 9,301,769, which is a U.S. National Phase Application under 35 U.S.C. § 371 of International Patent Application No. PCT/IE2012/000011 filed Mar. 9, 2012, which claims benefit of provisional U.S. Patent Application No. 61/552,130 filed Oct. 27, 2011 and also claims benefit of provisional U.S. Patent Application No. 61/450,810 filed Mar. 9, 2011.

Claim Objections
Claim 1, lines 6-7 recite “the engaging framework of struts” (emphasis added). It is understood that applicant intended to recite “the expandable framework of struts,” which is referred back to “an expandable framework of struts” in line 3. Appropriate correction is required.
Claim 1, line 12 recites “a distal end of the expandable framework of struts” (emphasis added.) It is understood that applicant intended to recite “the distal end of the expandable framework of struts,” which is referred back to “a distal end of the expandable framework struts” in lines 10-11. Appropriate correction is required.
Claim 9, line 8 recites “the engaging framework of struts” (emphasis added). It is understood that applicant intended to recite “the expandable framework of struts,” which is referred back to “an expandable framework of struts” in line 3. Appropriate correction is required.
Claim 9, lines 12-13 and 14 recite “a distal end of the expandable framework of struts” (emphasis added). Line 6 recites “a distal tip of the expandable framework struts” (emphasis added). As to the limitation of “a distal tip of the expandable framework struts” (emphasis added) in line 6, it is understood that applicant intended to recite “the distal [[tip]]end of the expandable framework of struts” (emphasis added). The limitations of “a distal end of the expandable framework of struts” (emphasis added) in lines 12-13 and 14 should be amended to read “[[a]]the distal end of the expandable framework of struts” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Schmaltz et al. (US 5,449,372, which is cited in the IDS filed on May 28, 2021).
 
Referring to claim 1, Schmaltz discloses a device for maintaining patency of a blood vessel (Figs. 1-8. Examiner contends that the device is capable of performing the function of removing clot from a blood vessel because the device of Schmaltz meet all structures as required in this claim), comprising: 
a shaft 18, 28 (Fig. 2, col. 4, ln 67 – col. 5, ln ); 
an expandable framework of struts 14 (Figs. 2-3) radially expandable from a first radially expanded state to a second radially expanded state in a deployed configuration, the expandable framework of struts fixedly coupled to a distal region of the shaft (Figs. 2-3, col. 5, ln 47 – col. 6, ln 26); and 
an actuation cable (elongate member 32, Figs. 2-3, col. 5, ln 47 – col. 6, ln 26) connected to a plurality of connections of the engaging framework of struts so as to apply an expansion force, by the expandable framework of struts, as the expandable framework of struts is actuated by the actuation cable from the first radially expanded state to the second radially expanded state; 
wherein in the first radially expanded state, a distal end of the expandable framework of struts is spaced a first axial distance away from the shaft, and wherein in the second radially expanded state, [[a]]the distal end of the expandable framework of struts is spaced a second axial distance, different than the first axial distance, away from the shaft (Figs. 2-3, col. 5, ln 47 – col. 6, ln 26).

Referring to claim 2, Schmaltz discloses the device of claim 1, wherein the second axial distance is shorter than the first axial distance (Figs. 2-3, col. 5, ln 47 – col. 6, ln 26).

Referring to claim 3, Schmaltz discloses the device of claim 1, wherein the expandable framework of struts is cylindrical and tubular (Figs. 2-3, col. 5, ln 47 – col. 6, ln 26).

Referring to claim 4, Schmaltz discloses the device of claim 3, wherein a lumen of the expandable framework of struts is devoid of structure therein (Figs. 2-3).

Referring to claim 5, Schmaltz discloses the device of claim 1, wherein a length of the expandable framework of struts in the first radially expanded state is longer than the length of the expandable framework of struts in the second radially expanded state (Figs. 2-3, col. 5, ln 47 – col. 6, ln 26).

Referring to claim 6, Schmaltz discloses the device of claim 1, wherein a diameter of the expandable framework of struts in the first radially expanded state is smaller than the diameter of the expandable framework of struts in the second radially expanded state (Figs. 2-3, col. 5, ln 47 – col. 6, ln 26).
Referring to claim 7, Schmaltz discloses the device of claim 1, wherein a proximal end of the shaft comprises a handle mounted over its outer diameter (Fig. 1 shows a handle, which includes elements 24,2 and 39. Col. 4, ln 35-44: “In one embodiment, the proximal end 22 of the actuator portion 18 extends out the body of the patient is connected to one or more, for example two, manifolds 24 and 26.”).

Referring to claim 8, Schmaltz discloses the device of claim 1, wherein the expandable framework of struts comprises a closed-cell strut structure (col. 5, ln 23-29: “the stent portion 14 is comprised of a braid made of a plurality of helically wound wires forming an elongated hollow tube. Typically, half of the wires forming this tube will be wound in one helical direction and the other half will be wound in the opposite helical direction and interwoven with the first half.”)

Referring to claim 9, Schmaltz discloses a device for maintaining patency of a blood vessel (Figs. 1-8. Examiner contends that the device is capable of performing the function of removing clot from a blood vessel because the device of Schmaltz meet all structures as required in this claim),  comprising: 
a shaft 18, 28, 84 (Figs. 1-3 and 6. Col. 18, ln 47-50: “Referring to FIG. 6, there is depicted the distal end of another embodiment of the present invention. The proximal end (not shown) could function similarly as in the first described embodiment. In this embodiment, a temporary stent 80 has a stent portion 82 and an actuator portion 84.”) comprising a proximal end and a distal end; 
an expandable framework of struts 82 (Fig. 6) radially expandable from a first radially expanded state to a second radially expanded state in a deployed configuration, the expandable framework of struts fixedly coupled to the distal end of the shaft (col. 18, ln 47 – col 19, ln 12). 
a flexible distal tip 92 (Fig. 6) connected to a distal [[tip]]end of the expandable framework of struts; and an actuation cable 88 (Fig. 6) connected to the engaging framework of struts so as to apply an expansion force, by the expandable framework of struts, as the expandable framework of struts is actuated by the actuation cable from the first radially expanded state to the second radially expanded state (Figs. 2-3 and 6, col. 18, ln 47 – col 19, ln 12); 
wherein in the first radially expanded state, a distal end of the expandable framework of struts is spaced a first axial distance away from the shaft, and wherein in the second radially expanded state, a distal end of the expandable framework of struts is spaced a second axial distance, different than the first axial distance, away from the shaft (Figs. 2-3, col. 5, ln 47 – col. 6, ln 26).

Referring to claim 10, Schmaltz discloses the device of claim 9, wherein the second axial distance is shorter than the first axial distance (see rejection of claim 2 above).

Referring to claim 11, Schmaltz discloses the device of claim 9, wherein the expandable framework of struts is cylindrical and tubular (see rejection of claim 3 above).

Referring to claim 12, Schmaltz discloses the device of claim 11, wherein a lumen of the expandable framework of struts is devoid of structure therein (see rejection of claim 4 above).

Referring to claim 13, Schmaltz discloses the device of claim 9, wherein a length of the expandable framework of struts in the first radially expanded state is longer than the length of the expandable framework of struts in the second radially expanded state (see rejection of claim 5 above).

Referring to claim 14, Schmaltz discloses the device of claim 9, wherein a diameter of the expandable framework of struts in the first radially expanded state is smaller than the diameter of the expandable framework of struts in the second radially expanded state (see rejection of claim 6 above).

Referring to claim 15, Schmaltz discloses the device of claim 9, wherein a proximal end of the shaft comprises a handle mounted over its outer diameter (see rejection of claim 7 above).

Referring to claim 16, Schmaltz discloses the device of claim 9, wherein the expandable framework of struts comprises a closed-cell strut structure (see rejection of claim 8 above).

Referring to claim 17, Schmaltz discloses the device of claim 9, wherein, as the actuation cable actuates the expandable framework of struts, from a handle positioned at the proximal end of the shaft, the expandable framework of struts radially expands and a length of the expandable framework of struts shortens (Fig. 1 shows a handle, which includes elements 24,2 and 39. Col. 4, ln 35-44: “In one embodiment, the proximal end 22 of the actuator portion 18 extends out the body of the patient is connected to one or more, for example two, manifolds 24 and 26.” Figs. 2-3, col. 5, ln 47 – col. 6, ln 26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771